Citation Nr: 0900911	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
service connected impingement syndrome of the right 
(dominant) shoulder from January 31, 2002 (the date the RO 
received the veteran's claim) through April 9, 2006.

2. Entitlement to a rating in excess of 20 percent for 
service connected impingement syndrome of the right 
(dominant) shoulder from April 10, 2006.

3. Entitlement to a rating in excess of 10 percent for 
service connected lumbosacral strain.

4. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from March 2003 and August 2005 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran has perfected appeals as to the initial ratings 
assigned for his service connected right shoulder disability 
and lumbar spine disability as well as the RO's denial of 
service connection for bilateral hearing loss.  

The veteran requested a Travel Board hearing on these 
matters, which was held in October 2008 where the veteran 
presented as a witness before the undersigned acting veterans 
law judge.  A transcript of the hearing is of record.

During his hearing, the veteran appears to have raised the 
issue of reopening a claim for service connection for 
tinnitus as well as reopening of a claim for service 
connection for a right knee disorder, as secondary to his 
service connected back disability.  See Hearing Transcript at 
13, 66, 67, 69.  The Board refers these matters to the RO for 
additional action.  

In an October 2008 document, the veteran relinquished his 
right to have the RO consider, in the first instance, any 
additional evidence offered.  The Board accepts this as a 
valid waiver of initial RO consideration of new evidence 
submitted.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

With respect to the veteran's claims for higher ratings for 
his service connected right shoulder and low back 
disabilities, these aspects of the appeal are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

The veteran currently has bilateral hearing loss; he has 
credibly testified that he sustained loud noise exposure 
during his period of active service and his service medical 
records indicate that he sustained some hearing impairment 
during his period of active service; the probative medical 
evidence of record establishes a causal link between his 
current bilateral hearing impairment and his active service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
bilateral hearing loss is warranted, and therefore, a further 
discussion of the VCAA duties is unnecessary at this time.  


II. Law & Regulations

a. Service Connection 
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); accord Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").  Thus, 
evidence establishing only a past disability will not 
suffice.  Caluza, supra; Brammer, supra; see Chelte, supra.

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty . . . for any 
disease or injury that was incurred in or aggravated by" 
such service.  Caluza, 7 Vet. App. at 505.  VA may grant 
service connection, despite a diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the veteran incurred the disease during 
service.  See 38 C.F.R. § 3.303(d); accord Caluza, supra 
("When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact 'incurred' during 
the veteran's service, or by evidence that a presumption 
period applied").    

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not suffice, as they do not constitute competent medical 
evidence.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("lay 
persons are not competent to offer medical opinions").  
Alternatively, a veteran can establish a nexus between 
service and the current disability by offering medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In addition, pursuant to 38 C.F.R. §§ 3.307 and 3.309 where a 
veteran served 90 days or more after December 31, 1946, as 
here, and an organic disease of the nervous system (to 
include sensorineural hearing loss) becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, despite the lack of evidence of such a 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

b. Hearing Disability
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability when: 
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
(2) the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for benefits will be denied only if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  


III. Analysis

a. Factual Background
In February 2007, the RO issued a Formal Finding on the 
Unavailability of Service Records, which indicated that such 
records were deemed unavailable for review after all 
appropriate procedures had been undertaken to retrieve them.  
Pertinent service medical and personnel records discussed 
below have been provided by the veteran.     

Audiometer test results contained in the veteran's October 
1964 Report of Medical Examination for Re-Enlistment reflect 
the following pertinent results (in ASA units): 


500
1000
2000
4000
Right ear
0
0
0
0
Left ear
0
0
0
0

Subsequently, in June 1967 the veteran submitted to another 
audiometer test as reflected in the Report of Medical 
Examination for Re-Enlistment, which disclosed the following 
(in ASA units):


500
1000
2000
4000
Right ear
10
5
10
10
Left ear
5
5
10
20

An October 1970 service personnel record indicates that the 
veteran served in the Aircraft Maintenance Brigade.  

August 1997 and May 1998 private medical reports by Dr. J. 
note that the veteran had hearing loss, and a March 2005 
private medical report by Dr. T.A.S. and R.H. (a private 
audiologist) diagnoses the veteran with sensorineural hearing 
loss.  This March 2005 report indicates that "[t]oday's 
findings suggest hearing loss consistent with loud noise 
exposure . . . ."  The report also comments that "age and 
hereditary factors must be considered" as well.   

In August 2005 R.H. submitted a letter in support of the 
veteran's claim.  He noted that audiological testing at this 
private facility had revealed that the veteran had bilateral 
mild to profound sensorineural hearing loss.  He offered his 
opinion that the veteran's "hearing loss is most likely a 
result of being exposed to very loud noises while in the 
service," reasoning that "[t]he hearing loss pattern of 
high frequency deterioration is consistent with long exposure 
to noise."    

In April 2006 the veteran underwent a VA audiological 
examination.  The audiologist reviewed the claims file, to 
include the veteran's available service records, and noted 
that the veteran reported experiencing hearing loss since the 
1970s.  At this time, the veteran also endorsed having loud 
noise exposure during his military service, without any 
significant post-service or recreational loud noise exposure.  
After performing audiological testing, the audiologist 
diagnosed the veteran with mild to severe sensorineural 
hearing loss bilaterally.  He noted that "[t]he hearing loss 
type and configuration are consistent with his reported 
history of military noise exposure, and his hearing loss is 
well documented in his records beginning in 1982 . . . ."  
The audiologist also stated that "the effects of aging and 
civilian noise exposure cannot be ruled out as contributing 
factors."     

At his October 2008 Travel Board hearing, the veteran 
testified that he had loud noise exposure during his period 
of active service when he worked around airplanes.  Hearing 
Transcript at 21-22.  He indicated that he received hearing 
aids in approximately 2006, but that he had noticed hearing 
loss ever since his period of active service despite the fact 
that it had been first diagnosed in the 1990s.  Hearing 
Transcript at 13, 15, 17.  The veteran also noted that after 
service, he had worked as a distribution clerk in a post 
office, which did not expose him to any loud noise.  Hearing 
Transcript at 14.    

b. Discussion
At the outset, the Board observes that as noted above, 
complete service records that could illuminate whether the 
veteran incurred hearing loss disability during his period of 
active service are not available.  See February 2007 Formal 
Finding on the Unavailability of Service Records.  In such a 
case, the Board comments that it has a "heightened" duty 
"to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown  
9 Vet. App. 46, 51 (1996) (explaining that precedent does 
"not establish a heightened 'benefit of the doubt,' only a 
heightened duty of the Board to consider applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed").  

With these principles in mind, the Board determines that the 
evidence weighs in favor of the veteran's service connection 
claim for bilateral hearing loss.  In particular, the 
evidence of record reflects that the veteran currently has 
bilateral sensorineural hearing loss, and the available 
service records from his period of active service, namely the 
October 1964 and June 1967 Reports of Medical Examination for 
Re-Enlistment, reflect that his hearing in fact decreased 
during this time.  The veteran also has credibly testified 
that he experienced loud noise exposure during active service 
while working around aircraft, and a service personnel record 
has corroborated that he served in this capacity.  Finally, 
the competent medical evidence of record, to include the 
August 2005 letter from R.H., causally links the veteran's 
current bilateral hearing loss to his period of active 
service and attendant loud noise exposure at that time.  
While the Board recognizes that the March 2005 private 
medical report and the April 2006 VA audiological examination 
report additionally note that the veteran's age and possible 
civilian noise exposure could also be contributing factors to 
his hearing loss, such observations do not negate or 
otherwise undermine the favorable determination that military 
loud noise exposure over time as likely as not caused the 
current hearing loss disability.  Accordingly, the claim is 
granted.        


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims for higher ratings 
for his service connected right shoulder and low back 
disabilities.  38 C.F.R. § 19.9 (2008).  In particular, the 
Board notes that at his October 2008 Travel Board hearing, 
the veteran testified that his right shoulder and low back 
disabilities had worsened.  Hearing Transcript at 34-35, 49; 
see also October 2008 Brief (noting that his right shoulder 
disability has worsened).  The record reflects, however, that 
the most recent VA examinations of the right shoulder and the 
spine occurred over 21/2 years ago in April 2006, and under 
this circumstance, the Board determines that fresh VA 
examinations are warranted to assess the current nature and 
severity of these disabilities.  See 38 U.S.C.A. § 5103A.  

In addition, the veteran also testified at his hearing that 
he has recently received VA and private treatment for the 
spine and right shoulder.  Hearing Transcript at 28, 34-35, 
45, 66.  In order to fully and fairly adjudicate these 
claims, the Board determines that the AMC/RO must ensure that 
all such records have been associated with the claims file.  
See 38 U.S.C.A. § 5103A.  

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must acquire any 
outstanding VA and private medical 
records identified by the veteran 
pertaining to treatment of the right 
shoulder and the low back.  If the 
records requested are unavailable, a 
negative reply should be provided and 
associated with the claims file.

3. Thereafter, the AMC/ RO must afford 
the veteran VA orthopedic and joints 
examinations of the right shoulder and 
spine to ascertain the current level of 
severity of these disabilities.  The 
AMC/RO should schedule the examination(s) 
at the Temple VA Medical Center.  See 
Hearing Transcript at 74.  

The VA examiner(s) should review the 
relevant medical evidence in the claims 
file, obtaining a history from the 
veteran (to include treatment and 
medication history), and conduct a 
physical examination, any laboratory 
tests and X-rays that are deemed 
necessary, and any additional specialty 
examinations that are warranted.

Testing must include pertinent range of 
motion studies with special attention to 
when, (in terms of degrees of motion), 
the veteran experiences pain, fatigue, 
weakness of any other relevant DeLuca 
symptoms.  

The clinician(s) is requested to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran has any additional loss of 
function (i.e., motion) of the right 
shoulder and the lumbar spine due to pain 
or flare-ups of pain, supported by 
adequate pathology; and whether it is at 
least as likely as not the veteran has 
any additional functional loss due to 
weakened movement, excess fatigability, 
incoordination, or flare-ups of such 
symptoms or any other relevant symptoms 
or signs.  Such determinations should be 
expressed, if feasible, in terms of 
additional loss of motion of the joint.  
		
4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the veteran remains dissatisfied with 
the outcome, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


